        Case 2:20-cv-01598-EFB Document 3 Filed 08/18/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES M. TOBIN,                                  No. 2:20-cv-1598-EFB P
12                       Plaintiff,
13           v.                                        ORDER
14    UNKNOWN,
15                       Defendant.
16

17          James M. Tobin is a state prisoner proceeding without counsel. This action was opened

18   when he submitted to the court an unsigned letter. ECF No. 1. Mr. Tobin has not property

19   commenced a civil action. Until Mr. Tobin submits a signed petition or a signed complaint and

20   either pays the filing fee or meets the requirements of 28 U.S.C. § 1915(a), there is simply no

21   case before the court.

22          To commence a civil action, a party is required to file a complaint or a petition. Fed. R.

23   Civ. P. 3; Rule 3, Rules Governing § 2254 Cases; Woodford v. Garceau, 538 U.S. 202, 203

24   (2003). Federal courts offer two main avenues to relief on complaints related to one’s

25   imprisonment – a petition for habeas corpus pursuant to 28 U.S.C. § 2254, and a civil rights

26   complaint pursuant to 42 U.S.C. § 1983. Challenges to the validity of one’s confinement or the

27   duration of one’s confinement are properly brought in a habeas action, whereas requests for relief

28   turning on the circumstances of one’s confinement are properly brought in a § 1983 action.
                                                       1
             Case 2:20-cv-01598-EFB Document 3 Filed 08/18/20 Page 2 of 3

 1   Muhammad v. Close, 540 U.S. 749, 750 (2004) (citing Preiser v. Rodriguez, 411 U.S. 475, 500
 2   (1973)).
 3             If Mr. Tobin wishes to challenge the validity or duration of his conviction, he must file an
 4   application for a writ of habeas corpus using this court’s form petition. In addition, he must either
 5   file an in forma pauperis affidavit or pay the required filing fee ($5.00). See 28 U.S.C.
 6   §§ 1914(a); 1915(a).
 7             If Mr. Tobin wishes to challenge his conditions of confinement, he must file a prisoner
 8   civil rights complaint using this court’s form complaint. In addition, a plaintiff must pay the $400
 9   filing fee required by 28 U.S.C. § 1914(a) or request leave to proceed in forma pauperis and
10   submit the affidavit and trust account statement required by 28 U.S.C. § 1915(a). Section
11   1915(a)(2) requires “a prisoner seeking to bring a civil action without prepayment of fees or
12   security therefor, in addition to filing the affidavit filed under paragraph (1), shall submit a
13   certified copy of the trust fund account statement (or institutional equivalent) for the prisoner for
14   the 6-month period immediately preceding the filing of the complaint . . . , obtained from the
15   appropriate official of each prison at which the prisoner is or was confined.”
16             Finally, Rule 11 of the Federal Rules of Civil Procedure requires that “[e]very pleading,
17   written motion, and other paper . . . be signed by at least one attorney of record in the attorney’s
18   name—or by a party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a).
19             Accordingly, it is hereby ORDERED that:
20             1. The Clerk of the Court shall send to Mr. Tobin the court’s forms for application for
21   writ of habeas corpus, prisoner civil rights complaint, and application for leave to proceed in
22   forma pauperis.
23             2. Within 30 days of the date of this order, Mr. Tobin shall either pay the appropriate
24   filing fee or submit a complete application for leave to proceed in forma pauperis.
25             3. Within 30 days of the date of this order, Mr. Tobin shall file a signed petition for writ
26   of habeas corpus or a signed prisoner civil rights complaint.
27   /////
28   /////
                                                          2
        Case 2:20-cv-01598-EFB Document 3 Filed 08/18/20 Page 3 of 3

 1         4. Failure to comply with this order may result in this case being closed.
 2   DATED: August 17, 2020.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
